 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JOHNSON,                                   No. 2: 16-cv-1536 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    J. CHAU, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 21, 2019, plaintiff filed a motion for temporary restraining order

19   against law library staff at Mule Creek State Prison, requiring them to comply with California

20   Administrative Law to provide plaintiff with the legal materials needed to file objections to the

21   pending findings and recommendations. Specifically, plaintiff complains that his jailhouse

22   assistant has been unable to obtain the Lexis citation for Renfro v. Clark-Barlow, 2019 WL

23   4670250 (E.D. Cal. 2019), and other cases cited in the findings and recommendations with only

24   Westlaw citations, preventing him from filing objections. Apparently Mule Creek State Prison

25   only uses Lexis.

26          In order to assist plaintiff in timely filing his objections, the court will provide the Lexis

27   citations for the cases cited in the findings and recommendations that use only a Westlaw citation.

28   ////
                                                        1
 1   In addition, the court provides a copy of the Renfro decision with this order in order to assist

 2   plaintiff in timely meeting his February 17, 2020 deadline.

 3             Renfro v. Clark-Barlow, 2019 U.S. Dist. LEXIS 164651, 2019 WL 4670250 (E.D. Cal.

 4   2019).

 5             Parlin v. Sodhi, 2012 U.S. Dist. LEXIS 159187, 2012 WL 5411710 at *5 (C.D. Cal.

 6   Aug.8, 2012).

 7             Tran v. Haar, 2012 U.S. Dist. LEXIS 2197, 2012 WL 37506 at *3-4 (C.D. Cal. Jan. 9,

 8   2012).

 9             Ruiz v. Akintola, 2010 U.S. Dist. LEXIS 25525, 2010 WL 1006435 at *7 (E.D. Cal. Mar.

10   17, 2010).

11             Cottingham v. Nangalama, 2012 U.S. Dist. LEXIS 76646, 2012 WL 1981452 at *3 (E.D.

12   Cal. June 1, 2012).

13             Accordingly, IT IS HEREBY ORDERED that:

14             1. Plaintiff’s motion (ECF No. 71) is partially granted by the provision of the Lexis

15   citations sought by plaintiff;

16             2. In all other respects, plaintiff’s motion is denied without prejudice; and

17             3. The Clerk of the Court shall serve a copy of Renfro v. Clark-Barlow, 2019 U.S. Dist.

18   LEXIS 164651, 2019 WL 4670250 (E.D. Cal. 2019), on plaintiff with this order.

19   Dated: January 27, 2020

20
21

22   /john1536.lex

23

24

25

26
27

28
                                                          2
